                                                     January 25, 2020
                                                                        USDC SDNY
           VIA ECF                                                      DOCUMENT
           Honorable Lorna G. Schofield                                 ELECTRONICALLY FILED
           United States District Judge                                 DOC #:
           Southern District of New York                                DATE FILED: 1/27/2020
           500 Pearl Street
           New York, New York 10007

                                Re: United States v. Tony Thwaites
                                      Ind. #: 18 Cr. 798 (LGS)

           Dear Judge Schofield:
                  I represent Mr. Thwaites in his pending indictment before Your Honor. He
           has been sentenced to 366 days and is due to surrender to a BOP facility on
           February 12, 2020. His bail conditions include residing with his mother in Brooklyn
           and maintaining a curfew from 9pm to 5am. As Your Honor is aware, Mr. Thwaites
           has a young daughter who lives with her mother, Danielle, in the Bronx. Indeed,
           during the pendency of this case, with permission, he has spent holidays and special
           occasions there.
                  Mr. Thwaites respectfully requests that he be permitted to permanently
           reside in the Bronx with his daughter, under the same curfew restrictions, until his
           surrender date.
                 His Pre-Trial Services officer, Bernisa Mejia, has informed me that she has
           no objection to this request. The government takes no position.
                    Thank you for your consideration.
Application GRANTED. The Clerk of the Court is            Very Truly Yours,
respectfully directed to terminate the letter motion at
docket number 61.                                         SULLIVAN & BRILL, LLP

Dated: January 27, 2020
       New York, New York


                                                                                   ____
                                                          By: Steven Brill, Esq.
